Citation Nr: 1543756	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  06-34 384A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for the service-connected lumbosacral strain.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a bilateral foot disability.

3.  Entitlement to service connection for a bilateral hip disability.

4. Entitlement to service connection for a bilateral knee disability.

5.  Entitlement to service connection for a bilateral shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to December 1986. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2006, January 2007 and June 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In the August 2006 and January 2007 rating decisions, the RO continued the 20 percent disability evaluations for the service-connected lumbosacral strain.

The Board remanded the case to the RO in April 2010 and November 2011 for additional development of the record.

In a June 2014 rating decision, the RO, in part denied entitlement to service connection for a bilateral hip disability, a bilateral knee disability and a bilateral shoulder disability and confirmed and continued a previous denial of a claim for entitlement to service connection for a bilateral foot disability on the basis that no new and material evidence had been submitted.

In July 2015, the Veteran testified during a Videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is of record.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

The issues of entitlement to service connection for migraine headaches, sinusitis and gastroesophageal reflux disease (GERD) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ) as they were previously deferred in a September 2015 rating decision.  Additionally, the issue of entitlement to service connection for a sleep disorder as secondary to a service-connected disability was raised in an October 2014 statement but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a bilateral foot disability and entitlement to service connection for a bilateral hip disability, a bilateral knee disability and a bilateral hand disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's service-connected lumbosacral strain has been manifested by pain and limitation of motion, but not by incapacitating episodes or unfavorable ankylosis of the thoracolumbar spine.


CONCLUSION OF LAW

The criteria for an evaluation of 40 percent but no higher for the Veteran's service-connected lumbosacral strain have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.71a, Diagnostic Codes 5243-5241 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In a July 2010 letter, the RO letter explained what information and evidence was needed to substantiate a claim for increased ratings, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The July 2010 letter provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  After issuance of the July 2010 letter, and opportunity for the Veteran to respond, the December 2014 supplemental statement of the case (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of private, service, VA treatment records and the reports of October 2010, November 2012 and December 2014 VA examinations.  The October 2010, November 2012 and December 2014 VA examination reports reflect that the VA examiners reviewed the Veteran's past medical history, recorded her current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  As such, the Board finds that the October 2010, November 2012 and December 2014 VA examinations are sufficient upon which to base a decision with regard to these claims.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative and the Veteran's hearing testimony.  The Board finds that no additional RO action to further develop the record on the claim is warranted.

As noted above, in July 2015 the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ) during which she presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) (2011) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c) (2), nor has she identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2014).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2014).

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2014) and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45  (2014).  See, e.g., DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. §4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to these elements. In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. § 4.40 (2014). 

In this case, the Veteran is competent to testify on factual matters of which she has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  She is also competent to report symptoms of back pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe her symptoms and their effects on employment or daily activities.  Her statements have been consistent with the medical evidence of record, and are probative for resolving the matter on appeal.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

The Veteran's service-connected back disability is currently evaluated as 20 percent disabling under Diagnostic Codes 5243-5237.

Hyphenated Diagnostic Codes are used when a rating for a particular disability under one Diagnostic Code is based upon rating of the residuals of that disability under another Diagnostic Code. 38 C.F.R. § 4.27.  The first four digits, 5243 in this case is the Diagnostic Code for the disability.  Id.  Diagnostic Code 5243 concerns Intervertebral Disc Syndrome.  The second four digits after the hyphen, 5237 in this case, is the Diagnostic Code used to rate the residuals of that disability.  Id.  Diagnostic Code 5237 concerns lumbosacral strain. 

Disabilities of the spine are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.

Under the applicable criteria, the General Rating Formula for Diseases and Injuries of the Spine provides that a rating of 20 percent is assignable for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  A 40 percent rating is assignable where forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assignable for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assignable for unfavorable ankylosis of the entire spine.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 38 C.F.R. § 4.71a.  These criteria are disjunctive. See Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned]; Cf. Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]. 

Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)]. 

The rating criteria define normal range of motion for the various spinal segments for VA compensation purposes.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Further, the normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003). 

Also, the current schedular rating criteria instructs to evaluate intervertebral disc syndrome (IVDS or degenerative disc disease) either under the general rating formula for diseases and injuries of the spine or under the formula for rating IVDS based on incapacitating episodes, whichever method results in the higher evaluation.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (in pertinent part): a 20 percent disability rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

Note (1): For purposes of evaluations under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 

The evaluation criteria are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51, 455 (Aug. 27, 2003). 

As enumerated above, the Veteran may only be availed if the competent medical and other evidence of record reflects no less than either (1) incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months or (2) forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  See the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes and The General Rating Formula for Diseases and Injuries of the Spine, respectively. 

Factual Background and Analysis

The Veteran filed a claim for an increased rating that was received by the Board in May 2006.

October 2006 x-rays demonstrated degenerative joint disease of the lumbosacral spine.

The Veteran underwent a VA examination in October 2010.  The Veteran had subjective complaints of low back pain which was described as mild to moderate to severe constant pain of her low back or lumbar spine.  She denied any radiation to her lower extremities.  She had mild to moderate antalgic gait.  She did not use a cane, crutches or a walker.  She had difficulty with sitting for more than a half hour and standing for more than an hour.  She had difficulty walking more than 10 minutes as well as bending and lifting more than 20 pounds due to her low back or lumbar pain.  Range of motion revealed forward flexion of 0 to 70 degree.  Extension, bilateral lateral flexion and bilateral rotation were all 0 to 30 degrees.  With repetition motion, the range of motion was not additionally limited by pain, fatigue, weakness or lack of endurance as there was no additional loss of function of the lumbar spine on physical examination.  She denied any flare-ups.  There was evidence of moderate pain to the lumbar spine from lumbar flexion from 60 to 70 degrees and from bilateral rotation, lateral flexion and extension from 20 to 30 degrees.  She had moderate pain of the lumbar spine with moderate spasm and moderate tenderness but no weakness.  Neurological examination was normal.  The Veteran denied any incapacitating episodes during a 12 month period.  

The Veteran underwent a VA examination in November 2012.  The diagnoses were chronic low back pain, degenerative joint disease of the lumbar spine and a gait abnormality.  She described her pain level at 8 out of 10.  She presently was non-radiating but had radiating symptoms to the lower extremities in the past.  Forward flexion was from 0 to 55 degrees with objective evidence of painful motion at 55 degrees.  Extension was from 0 to 15 degrees with objective evidence of painful motion at 15 degrees.  Bilateral lateral flexion was from 0 to 15 degrees with objective evidence of painful motion at 15 degrees.  Bilateral rotation was from 0 to 20 degrees with objective evidence of painful motion at 20 degrees.  Repetitive motions were not performed as the Veteran felt that repetitive motion would definitely increase her back pain.  There was no additional limitation in range of motion of the thoracolumbar spine.  She did have functional loss and/or impairment of the thoracolumbar spine as she had less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, disturbance of locomotion and interference with sitting, standing and/or weight bearing.  There was tenderness to palpation on the mid lumbar spine and moderate tenderness and tightness on the lumbosacral paraspinal and gluteal muscles.  She had guarding and spasm of the spine but it did not result in abnormal gait or spinal contour.  There was no atrophy.  There was decreased sensation to light touch in the right lower extremity with moderate constant pain, moderate paresthesias, severe intermittent pain and severe numbness.  The severity of the radiculopathy of the right side was mild.  The Veteran had IVDS but the examiner did not indicate how many incapacitating episodes over the past 12 months.  The Veteran used a cane for pain relief for the right foot, hip, ankle, knee and back.  The Veteran's work as a housekeeper was affected as she had difficulty bending, stooping, twisting, sitting, standing and walking.  

The Veteran underwent a VA examination in December 2014.  She complained of increased back pain that was sharp and aching, constant, severe (9/10) and worsened with prolonged activities.  She reported flare-ups which required her to sit down and change positions.  Forward flexion was from 0 to 40 degrees.  Extension was from 0 to 15 degrees.  Bilateral lateral flexion and bilateral rotation were from 0 to 20 degrees.  The range of motion contributed to a functional loss as she had limited duty to work and had to make adjustments for bending at the knees.  There was pain noted on the examination which caused functional loss.  There was no evidence of pain with weight bearing.  There was no localized tenderness or pain on palpation.  The Veteran was able to perform repetitive use testing at least 3 repetitions with no additional loss of function or range of motion after 3 repetitions.  The examiner noted that the examination supported the Veteran's statements describing functional loss with repetitive use over time.  Pain limited her functional ability with repeated use over a period of time.  The examiner indicated that it would be speculation to describe this functional loss in terms of range of motion as he was not there with the Veteran during overuse.  The examination was not conducted during flare-ups.  The Veteran reported that she had flare-ups twice a month which were a severity of 10 and lasted 3 days.  The examiner indicated that the examination supported the Veteran's statements describing functional loss during flare-ups.  The examiner was not able to discuss the functionality during flare-ups as he was not present during the Veteran's flare-ups.  She did not have guarding or muscle spasms of the thoracolumbar spine.  The Veteran did not have atrophy.  She had decreased sensation in the lower right extremity.  The examiner indicated that the Veteran's radiculopathy of the lower right extremity was mild.  There was no ankylosis.  She had IVDS of the thoracolumbar spine but did not have any episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician in the past 12 months.  The Veteran occasionally used a brace and a cane.  The Veteran's back disability affected her ability to work as she had pain with repetitive flexion, standing and walking.  

As indicated previously, the Veteran currently has a 20 disability rating prior for her service-connected lumbosacral strain.  However, the Board finds that a 40 percent rating, but no higher, is warranted. 

Turning to the orthopedic manifestations, the Board notes that for a 40 percent evaluation, the Veteran must demonstrate forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2014).  

Although that impairment was simply not documented as forward flexion of her thoracolumbar spine was not limited to 30 degrees or less on the most recent VA examination in December 2014, the Board notes that the December 2014 VA examiner indicated that pain limited the Veteran's functional ability with repeated use over a period of time.  The examiner also indicated that while the examination was not conducted during flare-ups, the Veteran reported that she had flare-ups twice a month which were a severity of 10 and lasted 3 days.  While the examiner noted that it would be speculation to describe this functional loss in terms of range of motion as he was not there with the Veteran during overuse and flare-ups, the examiner also noted that the examination supported the Veteran's statements describing functional loss with repetitive use over time and flare-ups.  The examiner also noted that the Veteran's back disability affected her ability to work as she had pain with repetitive flexion, standing and walking.  

Additionally, at her July 2015 videoconference hearing, the Veteran testified that she was in constant pain and was on limited duty at work due to her back as she could not lift things.    

Based on the reported symptomatology of the Veteran's reported functional impairment and flare-ups at her December 2014 VA examination, limitation of motion to 40 degrees at a time that the Veteran was not experiencing a flare-up, and her testimony during her July 2015 videoconference hearing, the Board finds that when affording the Veteran the benefit of the doubt that a 40 percent rating is warranted for the Veteran's service-connected lumbosacral strain.

However, neither the lay nor medical evidence reflects the functional equivalent of impairment required for a higher evaluation in excess of 40 percent.

Initially, the Board notes that under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent disability rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  The October 2010 and December 2014 VA examination reports noted that the Veteran had not had any incapacitating episodes of back pain in the last 12 months.  Therefore, a higher rating based on incapacitating episodes is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014). 

Turning to the orthopedic manifestations, in order for the Veteran to be awarded a disability rating higher than 40 percent under the general spine formula, the evidence must show the presence of spinal ankylosis.  As discussed in detail above, the evidence fails to demonstrate unfavorable ankylosis of the entire thoracolumbar spine to obtain a higher evaluation.  See supra 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2014).  

In that regard, the evidence simply does not show any ankylosis of the lumbar spine.  In fact, the documented range of motion findings do not demonstrate that the joint was immobile or fixed in place.  As the Veteran has not been noted to have ankylosis of the spine at any time, the Board finds that a rating in excess of 40 percent is not warranted for her orthopedic findings.

Regarding her neurological symptoms, the Board notes that the Veteran demonstrated some sensory deficit as multiple VA examiners noted lower right extremity sensory deficits and an April 2015 VA opinion noted left lower extremity sensory deficits.  The sensory deficits were all specifically described as mild.  As a result, in a December 2014 rating decision, the RO granted service connection for right lower extremity radiculopathy at a 10 percent disability evaluation for mild incomplete paralysis of the sciatic nerve of the lower extremity under Diagnostic Code 8520, effective November 26, 2012.  Similarly, in a September 2015 rating decision, the RO granted service connection for left lower extremity radiculopathy at a 10 percent disability evaluation for mild incomplete paralysis of the sciatic nerve of the lower extremity under Diagnostic Code 8520, effective September 4, 2014.  In the same rating decision, the RO also increased the Veteran's rating for right lower extremity radiculopathy from a 10 percent rating to a 20 percent disability rating for the period since September 4, 2014 under Diagnostic Code 8720.

As noted above the December 2014 VA examiner specifically described the severity of the Veteran's radiculopathy as mild and there is no indication that incomplete paralysis is more than mild for the time prior to September 4, 2014 to warrant a disability rating in excess of 10 percent.  Moreover, the Veteran has not disagreed with the December 2014 grant of a separate evaluation for right lower extremity radiculopathy at a 10 percent disability evaluation or the September 2015 grant of a separate evaluation for left lower extremity radiculopathy at a 10 percent disability and an increased 20 percent disability rating for the period since September 4, 2014 for right lower extremity radiculopathy.

The Board has also considered the question of whether an extraschedular rating may be appropriate for the Veteran's service-connected lumbosacral strain disability.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.21(b) (1) (2014). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The Veteran has not identified any factors which may be considered to be exceptional or unusual, and the Board has been similarly unsuccessful.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The record demonstrates that the Veteran has not required hospitalization as a result of her service-connected lumbosacral strain disability.  Further, the record does not demonstrate any other reason why an extraschedular rating should be assigned.  Accordingly, the Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b) (1) is not warranted.


ORDER

Entitlement to an evaluation of 40 percent for the service-connected lumbosacral strain is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

One of the matters the Board must address is which issue or issues are properly before it at this time.  Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the veteran.  In essence, the following sequence is required: There must be a decision by the RO, the veteran must express timely disagreement with the decision, VA must respond by explaining the basis of the decision to the veteran, and finally the veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely- filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

As noted above, in a June 2014 rating decision, the RO, in part denied entitlement to service connection for a bilateral hip disability, a bilateral knee disability and a bilateral shoulder disability and confirmed and continued a previous denial of a claim for entitlement to service connection for a bilateral foot disability on the basis that no new and material evidence had been submitted.

In an October 2014 correspondence, the Veteran indicated that she disagreed with these specific findings of the June 2014 rating decision.

While the Veteran expressed disagreement with the June 2014 rating decision, it appears that no subsequent statement of the case was ever issued.  In a September 2015 rating decision the RO again, in part denied entitlement to service connection for a bilateral hip disability, a bilateral knee disability and a bilateral shoulder disability and confirmed and continued a previous denial of a claim for entitlement to service connection for a bilateral foot disability on the basis that no new and material evidence had been submitted.  However, while another rating decision was issued, as noted above, a statement of the case was never issued despite the Veteran's October 2014 Notice of Disagreement (NOD) with the June 2014 rating decision.

Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the RO that the issues of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a bilateral foot disability and entitlement to service connection for a bilateral hip disability, a bilateral knee disability and a bilateral shoulder disability remain pending in appellate status (see 38 C.F.R. § 3.160(c)) and require further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy that these claims are not before the Board at this time and will only be before the Board if the Veteran files a timely substantive appeal.  The Board's actions regarding this issue are taken to fulfill the requirements of the Court in Manlincon. 

Accordingly, the case is REMANDED for the following action:

The RO should issue a statement of the case to the Veteran addressing the matters of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a bilateral foot disability and entitlement to service connection for a bilateral hip disability, a bilateral knee disability and a bilateral shoulder disability, including citation to all relevant law and regulation pertinent to these claims.  The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, these issues are to be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


